 

Exhibit 10.1

 

[Table Trac Inc. letterhead]

 

December 20, 2017

 

Randy W. Gilbert

224 Ridgeview Drive E

Wayzata, MN 55391

 

SU:Offer Letter for position of CFO with Table Trac, Inc.

 

Dear Randy,

 

Bob, Lou and I have appreciated and respected your achievements to date. Our
assessment of your competence and work ethic were swift and we feel you are a
good fit with the diversity of tasks we need filled and your enthusiastic
response to those wide ranging hands-on needs.

 

We have demonstrated that Table Trac is a solid company built on firm
fundamentals that is posed for significant growth. As a small well positioned
company, Table Trac presents you with the challenge and opportunity of growth
and, the rewards that come from both.

 

We are confident of your ability to make significant contributions to helping
lead Table Trac to its potential value and, believe you would find great
professional reward in being a part of our organization.

 

Below is Table Trac Inc's offer consisting of four elements:

 



Signing Bonus vests over 4 years:
   Year 1     20,000  shares 1 year restricted shares
   Year 2     10,000 shares      Year 3     10,000 shares      Year 4   
 10,000 shares Base Salary:
  $135,000                     New Customer Install Bonus
There were 12 in 2017 ex 15 in 2018  $1,000 each ex   $15,000               2018
plan Bonus pays proportional  $30,000

 cash

      At 60% 80% 100% 120% of plan   10,000 shares      



 

Stock Awards you can opt for up to 40% cash value to cover taxes.

 



 

 

 

Agreed 12/20/2017   Accepted                   /s/ Chad Hoehne   /s/ Randy
Gilbert   Chad Hoehne   Randy Gilbert   President & CEO      

 

 

610 Baker Road, Suite 206, Minnetonka, MN 55345

952-548-8877 phone 952-938-5629 fax

 



 

 